IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALBERT P. O’DONNELL, REBECCA : Civil Action
M. O’BRIEN, and GEORGE GEVARAS,
on behalf of themselves : No. 3:20-0225-RDM
and all others similarly situated, :
Plaintiffs

V.

SCRANTON SCHOOL DISTRICT,
KATIE GILMARTIN, TOM SCHUSTER,
BARBARA DIXON, GOPAL PATEL,
GREG POPIL, TOM BORTHWICK,
KEN NORTON, PAIGE GEBHARDT
COGNETTI, ROBERT LESH, MARK
MCANDREW, ROBERT CASEY, PAUL :
DUFFY, CY DOUAIHY, JIM TIMLIN and :
ROBERT SHERIDAN

Defendants.

ORDER

 

AND NOW, this a Psy tEAM A RY , 2020, upon

consideration of Defendant, Scranton Schoo! District’s Uncontested Motion For Pre-

Response Coordination And Extension Of Time, IT IS ORDERED that the Motion

is GRANTED and Scranton School District’s and all currently served individual

defendants’ responses to the Complaint are delayed as follows.

1. Scranton School District shall have thirty (30) days from the date of

this Order to obtain authority from individual defendants to waive
service of the summons on individual defendants and return such

waiver of service of summons to Plaintiffs’ counsel.
2. Scranton School District and all individual defendants who authorized
Scranton School District to waive service on each individual
defendant’s behalf shall file a unified response sixty (60) days after
returning waiver of service of summons to Plaintiffs’ counsel.

IT IS FURTHER ORDERED that Plaintiffs’ counsel is not required to file a

status report regarding service.

 

 

Robert D. MarianiJ/
